DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/4/2022 has been entered.
Claim 13 has been canceled.  Claims 1-12 and 14-20 are presented for examination.  

Claim Objections
Claim 1 is objected to because of the following informalities: 	Claim 1, line 33, “one or more acceptable interface interaction” should be written as “one or more acceptable interface interactions.”   	Appropriate corrections are required.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and 
Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt (US 2012/0280789) in view of Schlage (YouTube video, “How to Use Your Schlage BE365 Keypad Deadbolt,” by user SchlageLocks, published July 15, 2010, downloaded at https://www.youtube.com/watch?v=tUpIyehUEOc) and further in view of Awamoto (US 2010/0299721).

 	Regarding claim 1, Gerhardt teaches a secure remote actuation system, comprising:
 	a network (Fig. 4, [0040-0041, 0044] describes a network that connects a web service with a lock server and lock);
 	a remote device communicatively coupled to the network via a wireless connection, the remote device comprising a user interface for receiving user inputs from a user ([0044], a lock is capable of communicating wirelessly with a lock server; [0046], the lock can include a keypad; see also [0072], which describes an interface/receiver for a wireless key device), wherein the remote device:
 	receives a first user input from the user ([0046], a user can provide keypad command signals, one of which can be the “first user input”; [0122], a user can enter a pin code on a keypad; it is well known that such a pin can include multiple values/numbers, one of which can be the “first user input”; see also Fig. 23, which gives an example of a multi-digit pin),
 	sends a first signal via the network, wherein the first signal comprises a first interface interaction ([0046], the lock can include a keypad, which can relay command signals inputted by a user to a web service via the lock server to authenticate a user; naturally, this means there is a signal or indication of individual digits/elements of a pin code/keypad commands that are 
 	receives a second user input from the user ([0046], a user can provide keypad command signals, one of which can be the “second user input”; [0122], a user can enter a pin code on a keypad; it is well known that such a pin can include multiple values/numbers, one of which can be the “second user input”; see also Fig. 23, which gives an example of a multi-digit pin), and
 	sends a second signal via the network, wherein the second signal comprises a second interface interaction ([0046], the lock can include a keypad, which can relay command signals inputted by a user to a web service via the lock server to authenticate a user; naturally, this means there is a signal or indication of individual digits/elements of a pin code/keypad commands that are transmitted to the web service; an “interface interaction” can be understood as any interaction that relates to an interface; naturally, a network is a form of interface between devices, and any data within that network interacts with the network and thus is an “interface interaction”; also, the command signals described in Gerhardt represent interface interaction data e.g., input from the user at the keypad);
 	an electromechanical device, wherein the electromechanical device is communicatively coupled to the network ([0046] describes a lock capable of electronic communications/control and that is mechanical i.e., electromechanical; Fig. 3, [0039-0041] also describes the lock, which can for example insert or retract a bolt); and

 	receives the first signal, comprising the first interface interaction, from the remote device via the network ([0046], the lock can include a keypad, which can relay command signals inputted by a user to a web service via the lock server to authenticate a user; naturally, this means there is a signal or indication of individual elements of a pin code/keypad commands that are transmitted to the web service);
 	receives the second signal, comprising the second interface interaction, from the remote device via the network ([0046], the lock can include a keypad, which can relay command signals inputted by a user to a web service via the lock server to authenticate a user; naturally, this means there is a signal or indication of individual elements of a pin code/keypad commands that are transmitted to the web service), 	
 	sends a command to the electromechanical device via the network, wherein the command causes the electromechanical device to actuate ([0046], the lock sends user command signals to the web service to authenticate the user; [0053-0054], such authentication means that the commands/request are sent to the web service; the web service determines the commands/request is valid; the web service issues a request that is passed to the lock server and that in turn actuates the lock; [0041], the web service routes commands to a lock after authentication; see also claim 1, which notes that the web service issues commands for receipt by the lock).

 	In the same field of endeavor, Schlage teaches 
 	the sending of the first signal while the user is using the user interface in response to the first user input (0:55-1:15, Schlage teaches using a keypad interface to enter a code to access a lock; in response to the user input, the keypad interface flashes green, indicating that the lock has been released and can be opened; in other words, there is a period of time when the user is “using the user interface” i.e., finishing up entering a complete code into the interface and causing a change in an indicator on the interface to confirm that the authentication of the code was successful; during that period of time, in the context of Gerhardt, data is transmitted to the server to authenticate the user and to enable the unlocking of the lock; the video also indicates that a user typically will be using and engaging with the lock from the time they input the code to the time they open the lock; also, the above usage of the keypad interface to enter a complete code 
 	the sending of the second signal while the user is using the user interface in response to the second user input (0:55-1:15, Schlage teaches using a keypad interface to enter a code to access a lock; in response to the user input, the keypad interface flashes green, indicating that the lock has been released and can be opened; in other words, there is a period of time when the user is “using the user interface” i.e., inputting a complete code into the interface and causing a change in an indicator on the interface to confirm that the authentication of the code was successful; during that period of time, in the context of Gerhardt, data is transmitted to the server to authenticate the user and to enable the unlocking of the lock; the video also indicates that a user typically will be using and engaging with the lock from the time they input the code to the time they open the lock; also, the above usage of the keypad interface to enter a complete code and gain access to the lock is naturally in response to the individual inputting of each of the pin numbers i.e., “using the user interface in response to the second user input”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the sending of the first signal while the user is using the user interface in response to the first user input; the sending of the second signal while the user is using the user interface in response to the second user input as suggested in Schlage into Gerhardt because Gerhardt and Schlage pertain to analogous fields of technology.  Both Gerhardt and Schlage pertain to a keypad being used to submit a code in order to unlock an electronic lock.  In Schlage, a user uses the keypad until the code is authenticated and the lock is opened, and submits the code by pressing number buttons in a particular order. It would be 
 	However, the combination of Gerhardt and Schlage does not expressly disclose the network device storing a predetermined sequence of interface interactions and one or more acceptable interface interactions; determines whether the first interface interaction matches at least one of the one or more acceptable interface interactions; determines whether the second interface interaction matches at least one of the one or more acceptable interface interactions; determines whether a combination of the first interface interaction and the second interface interaction matches the predetermined sequence of interface interactions; the sending of the command when the first input matches at least one of the one or more acceptable interface interactions, the second input matches at least one of the one or more acceptable interface interactions, and the combination of the first input and the second input matches the predetermined sequence of interface interactions.
 	In the same field of endeavor, Awamoto teaches 
 	the network device storing a predetermined sequence of interface interactions and one or more acceptable interface interactions ([0088-0091], it is known for a user to enter credentials into a client device, and then to have the credentials e.g., password or pin code, sent to a server for matching with stored, valid password data i.e., “the acceptable sequence of inputs and one or more acceptable inputs”; the server then sends an authentication response to client, which allows access to protected items; a password naturally involves a sequence of inputs e.g., a sequence of letters or numbers; the server is effectively storing and matching valid interface interactions i.e., input provided by the user at an interface to obtain access)

 	determines whether the second input matches at least one of the one or more acceptable interface interactions ([0088-0091], naturally, if the system as noted above is authenticating a pin code/password, the system determines that each digit of the pin code matches a digit/character in the stored, valid pin code/password),
 	determines whether a combination of the first input and the second input matches the predetermined sequence of interface interactions ([0088-0091], it is known for a user to enter credentials into a client device, and then to have the credentials e.g., password or pin code, sent to a server for matching with stored, valid data; the server then sends an authentication response to client, which allows access to protected items; if the server is comparing an inputted password to a stored password, this means it is comparing each element/letter/number in the password i.e., the first and second inputs, to a matching element/letter/number in the stored password; put another way, each element in the inputted password is matched against up against at least a portion of the stored password i.e., “the predetermined sequence of inputs”)
 	the sending of the command when the first input matches at least one of the one or more acceptable interface interactions, the second input matches at least one of the one or more acceptable interface interactions, and the combination of the first input and the second input matches the predetermined sequence of interface interactions ([0088-0091], it is known for a user to enter credentials into a client device, and then to have the credentials e.g., password, sent to a server for matching with stored, valid data; the server then sends an authentication response to 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the network device storing a predetermined sequence of interface interactions and one or more acceptable interface interactions; determines whether the first interface interaction matches at least one of the one or more acceptable interface interactions; determines whether the second interface interaction matches at least one of the one or more acceptable interface interactions; determines whether a combination of the first interface interaction and the second interface interaction matches the predetermined sequence of interface interactions; the sending of the command when the first input matches at least one of the one or more acceptable interface interactions, the second input matches at least one of the one or more acceptable interface interactions, and the combination of the first input and the second input matches the predetermined sequence of interface interactions as suggested in Awamoto into Gerhardt and Schlage because Gerhardt/Schlage and Awamoto pertain to analogous fields of technology.  Gerhardt/Schlage teaches a system where a user can type in digits individually into a lock keypad to form a code, which can then be authenticated by a server, which in turn can unlock the lock. Awamoto also pertains to entering a code at a client, which is sent to a server for authentication, where the server causes the client to allow access.  In Awamoto, the correct code is stored at the server, and is compared against the user inputted code. It would be desirable to incorporate this feature into Gerhardt/Schlage to enable the server-based authentication process described in Schlage e.g., see Awamoto [0088-0091].         



 	Regarding claim 3, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 2.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein said one or more communication devices wirelessly communicate with the network device (Gehardt [0046, 0044], as noted in Gerhardt [0044], the lock server includes a remote control unit, which communicates wirelessly with the lock/keypad; thus, when the lock/keypad transmits data to the lock server for forwarding to the web service, it is transmitting wirelessly).  

 	Regarding claim 4, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the remote device further comprises a keypad (Gerhardt [0046], the lock can include a keypad).

 	Regarding claim 5, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 4.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the keypad wirelessly communicates data to the network device (Gehardt [0046, 

	Regarding claim 6, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the remote device further comprises a camera (Gerhardt Fig. 32E, [0179], the lock can integrate an accessory component; Gerhardt [0187], the accessory component can be a camera).  

 	Regarding claim 7, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 6.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the camera wirelessly communicates data to the network device (Gerhardt Fig. 17, [0094-0097], a detector can detect users and send data to the web service to help authenticate users; as noted in Gerhardt [0097, 0179, 0187, 0090, 0163], the detector can be a camera that is integrated into the locking system; for example, Gerhardt [0187] describes various possible components of a locking system, including possibly a camera; Gerhardt [0044-0046], the locking system can communicate with the locking server and the web service using a wireless connection).

 	Regarding claim 8, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the remote device further comprises a proximity detector (Gerhardt Fig. 17, 

 	Regarding claim 18, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the network device comprises one or more memory units for storing: a history of interface interactions; one or more input parameters; one or more access parameters; or a combination thereof (Gerhardt [0046], the web service receives command/user input signals from a keypad/lock to authenticate the signals; it is inherent that such a web service would have memory to store the signals.

 	Regarding claim 19, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the network device is operably connected to and controls the actionable device (Gerhardt [0046, 0052-0054, 0037-0039], claim 1, the lock mechanism sends user input data to the web service, which authenticates the data and thus causes the lock to be actuated; thus, the web service effectively controls the lock).

 	Regarding claim 20, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 19.  The combination of Gerhardt, Schlage and Awamoto also .

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, Schlage and Awamoto, as applied in claim 6, and further in view of Masood (US 2014/0266604).  

 	Regarding claim 9, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 6.  However, the combination of Gerhardt, Schlage and Awamoto does not expressly disclose wherein the camera further comprises a lens.
 	In the same field of endeavor, Masood teaches wherein the camera further
comprises a lens (Masood [0069], the camera includes a lens).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the camera further comprises a lens as suggested in Masood into Gerhardt, Schlage and Awamoto because Gerhardt and Masood pertain to analogous fields of technology.  Both Gerhardt and Awamoto relate to authentication/security systems that use keypads and cameras e.g., see Gerhardt Fig. 17, [0093-0097, 0172, 0187, 0090, 0163, 0046].  In Masood, the camera can include a lens and other 

 	Regarding claim 10, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 9.  The combination of Gerhardt, Schlage, Awamoto and Masood also teaches wherein the lens of the camera extends through an exterior of the remote device (Masood Figs. 2-3, [0069, 0065], the device has a housing 40 with exterior apertures; the cameras 64, 70 and their lenses fit through those apertures to reach the outside, thus they extend at least partially through the exterior of the housing/device).

 	Regarding claim 11, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  However, the combination of Gerhardt, Schlage and Awamoto does not expressly disclose wherein the remote device comprises one or more data connection ports.
 	In the same field of endeavor, Masood teaches wherein the remote device comprises one or more data connection ports (a “port” can be understood as “a connection point for a peripheral device” e.g., see definition of “port” in the American Heritage Dictionary, at https://www.ahdictionary.com/word/search.html?q=port; Fig. 4, [0067-0071] the diagram illustrates the interior of a keypad security device; the processor has a port/connection point to various items such as a memory or the touch controller for the keypad, as well as to network communications controllers; see also Figs. 2-3, which indicate that the above components are sealed in a housing; [0067] various components are connected to the DSP board 44, presumably or inherently via ports).  


 	Regarding claim 12, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 11.  The combination of Gerhardt, Schlage, Awamoto and Masood also teaches wherein the one or more data connection ports is disposed in an interior of the remote device (a “port” can be understood as “a connection point for a peripheral device” e.g., see definition of “port” in the American Heritage Dictionary, at https://www.ahdictionary.com/word/search.html?q=port; Fig. 4, [0067-0071] the diagram illustrates the interior of a keypad security device; the processor has a port/connection point to various items such as a memory or the touch controller for the keypad, as well as to network communications controllers; see also Figs. 2-3, which indicate that the above components are sealed in a housing; [0067] various components are connected to the DSP board 44, presumably or inherently via ports).

.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, Schlage, Awamoto and Masood, as applied in claim 12, and further in view of Murchison (US 2007/0266081).  

 	Regarding claim 14, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 12.  However, the combination of Gerhardt, Schlage, Awamoto and Masood does not expressly disclose wherein the network device comprises a software application to control said one or more acceptable interface interactions.
 	In the same field of endeavor, Murchison teaches the network device comprises a software application to control said one or more acceptable interface interactions (Murchison [0008], the server manages secure code authorizations for the lock; Murchison [0006], the user can access a host server using the Internet and can manage access codes for the lock; the user can create codes and assign limitations to them; Murchison [0006-0007, 0014], the user and the system can control authorized codes; Murchison [0049] the user can access manage access remotely using a browser interface, which accesses the host system; Murchison Abstract refers to remote management interface software on the host server, which users can interact with).  


 	Regarding claim 15, the combination of Gerhardt, Schlage, Awamoto, Masood and Murchison teaches the invention as claimed in claim 14.  The combination of Gerhardt, Schlage, Awamoto, Masood and Murchison also teaches wherein said controlling of said one or more acceptable interface interactions comprises editing, adding, or deleting the one or more acceptable interface interactions, changing personal settings, altering system firmware, conducting diagnoses, or a combination thereof (Murchison Abstract, [0006], a user can create and manage access codes).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, Schlage,  Awamoto and Masood, as applied in claim 16, and further in view of Kraus (US 2010/0283579).  

 	Regarding claim 17, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 16.  However, the combination of Gerhardt, Schlage,  Awamoto and Masood does not expressly disclose the remote device comprises a radio frequency transceiver, and wherein the radio frequency transceiver is a universal device capable of communicating with a plurality of other devices by reciprocating various radio frequency transmissions.
 	In the same field of endeavor, Kraus teaches wherein the remote device comprises a radio frequency transceiver, and wherein the radio frequency transceiver is a universal device capable of communicating with a plurality of other devices by reciprocating various radio frequency transmissions (Fig. 4, [0074], Kraus teaches a keypad with an RF transceiver used to transmit and receive wireless signals; [0059-0060] notes that this allows the keypad to communicate with a computer network, including a server).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the remote device comprises a radio frequency transceiver, and wherein the radio frequency transceiver is a universal device capable of communicating with a plurality of other devices by reciprocating various radio frequency transmissions as suggested in Kraus into Gerhardt, Schlage, Awamoto and Masood because Gerhardt and Kraus pertain to analogous fields of technology.  Gerhardt describes a keypad lock that can communicate wirelessly with a server e.g., see Gerhardt [0046].  Kraus also pertains to a keypad lock that can communicate wirelessly with a server.  To facilitate this, the keypad lock includes a RF transceiver, which can allow it to connect to a mesh network and ultimately the Internet.  It would be desirable to incorporate this feature into Murchison to enable .
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1-12 and 14-20. 	
 	Regarding claim 1, Applicant alleges that the cited prior art does not teach the amended limitation of “determines whether the first interface interaction matches at least one of the one or more acceptable interface interactions; determines whether the second interface interaction matches at least one of the one or more acceptable interface interactions; determines whether a combination of the first interface interaction and the second interface interaction matches the predetermined sequence of interface interactions.”  
 	Examiner respectfully disagrees.  Gerhadt teaches receiving user input at a keypad interface i.e., “interface interactions.”  In Gerhardt, the system then transmits the user input (e.g., digits of a pin code, which can be understood as multiple “user interactions”) to a server for authentication.  See Gerhardt [0046].  As taught in Awamoto, it is known to compare credentials entered by a user e.g., a pin or passcode, with stored credentials to authenticate a user.  Inherently, if a comparison is being made between, for example, a stored multi-digit pin and an entered multi-digit pin to authenticate a user, the system will determine whether each number of the entered pin matches one of the stored values, as well as determine whether the combination of entered pin numbers matches the stored combination of pin numbers.  Thus, at least for the above reasons, Examiner respectfully submits that the combination of Gerhardt, Schlage and Awamoto teaches “determines whether the first interface interaction matches at least one of the interface interactions; determines whether the second interface interaction matches at least one of the one or more acceptable interface interactions; determines whether a combination of the first interface interaction and the second interface interaction matches the predetermined sequence of interface interactions.”  
 	It should be further noted that the specification does not appear to provide a definition for the term, “interface interaction.”  Thus, in accordance with the above remarks, Examiner believes a reasonable interpretation of the term “interface interaction” is any data that represents or indicates any interaction with an interface e.g., a user input at any device interface.   Also, the term can be understood more broadly as any interaction that relates to any kind of interface e.g., any data configured to pass through a network can be seen as an “interface interaction,” because a network is a form of interface.
	Applicant further alleges that claims 2-12 and 14-20 are allowable in view of their dependency on claim 1.  Claims 2-12 and 14-20 have been rejected as being taught by Gerhard, Awamoto, Schlage, Masood, Murchison and/or Kraus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Kim (US2015/0121077) teaches a system for changing a lock state of a device where lock state control request messages are transmitted to a server e.g., see Kim Abstract.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143